456 F.2d 1313
David MAHONE, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Florida Division ofCorrections, Respondent-Appellee.
No. 71-3277 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
April 13, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


**
 Rule 18, 5th Cir.; see Isbell Enterprises, Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 The grounds upon which the appellant challenges the validity of his state murder conviction are: (1) evidence concerning the petitioner's character was improperly admitted; (2) he was deprived of an opportunity to impeach the only eyewitness by use of a prior inconsistent statement; (3) he was denied pretrial discovery of the arrest report, the police record and the F.B.I. record


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966